WELCH, Judge,
concurring specially.
I concur in the majority’s opinion.
I write specially because, as the majority states, when the Alabama Legislature enacted § 13A-3-23(d), Ala.Code 1975, it did not define the phrase “immune from criminal prosecution,” did not specify who would determine whether the defendant was eligible for immunity, and did not provide a procedure for determining whether immunity should be granted. Although this Court has now, out of necessity, decided those issues, I believe those decisions are best made by the Alabama Legislature or the' Alabama Supreme Court after proposed rules are submitted by the Standing Committee on the Alabama Rules of Criminal Procedure rather than by this Court. I encourage the legislature and the Supreme Court to resolve these matters so as to provide guidance to the circuit judges, district attorneys, and defense attorneys throughout the State.